I concur in the foregoing opinion that no reversible error appears. As I see it, this case turned upon clear-cut issues of fact, which were fairly submitted to the jury. The testimony upon these issues was sharply in conflict. It was a typical "jury case"; a case in which the verdict of the jury, upon conflicting testimony, cannot, under our former decisions, be disturbed by the appellate court. The charge of the Court was lucid and comprehensive, and eminently fair and impartial. While some rather close and difficult questions were presented to and ruled upon by the trial judge, I think his rulings on all important points were correct and that no prejudicial error has been made to appear. After all, this case turned upon disputed questions of fact, which were finally settled by the jury, and the trial judge declined to disturb their verdict. His action should be affirmed.
                        ON PETITION FOR REHEARING